PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/325,367
Filing Date: 14 Dec 2011
Appellant(s): Li et al.



__________________
Peter S. Dardi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/29/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 5, 6, 8-12, 16, 22-25, 42, 51 and 53-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0233178 A1 (Saidi) in view of US 2010/0035147 A1 (Kotato).
Regarding claims 1, 6, 8, 22, 23, 42 and 53-55, Saidi discloses an electrolyte comprising a non-aqueous solvent and an alkali metal salt dissolved therein, most preferably a lithium salt [0031], preferably at least LiPF6, wherein the electrolyte typically comprises from about 5 to about 25 wt % of the alkali metal salt based on the total weight of the electrolyte, preferably from about 10 to 20 wt % [0034], for example 1.33M or 1.4M LiPF6 [0040], [0041], [0043]. Preferably the solvent consists essentially of a mixture of dimethyl carbonate (DMC) and ethyl methyl carbonate (EMC) as up to about 80% by volume of the electrolyte solvent, wherein the volume percentage of DMC contained in the electrolyte is at least about 10%, preferably at least about 30%, and more preferably about 50%, the volume percentage of EMC contained in the electrolyte is at least about 10% and can be present in an amount up to about 50% [0032], and one or more additional organic solvents, such as ethylene carbonate, may be included in the electrolyte solvent mixture preferably as about 5% by volume to about 30% by volume of the electrolyte solvent mixture [0033]. Cells employing DMC as the primary solvent with some EMC as solvent exhibit improved rate capability [0044]. The ratio of EC/EMC/DMC may for example be 20%/30%/50% by volume [0043], which is equivalent to a weight ratio of EC to DMC of about 1:2.03 and about 23 weight percent of EMC in the total weight of the LiPF6, EC, EMC and DMC. No further organic additives are required.
Saidi does not teach the particular non-ionic organic additives claimed. Kotato however teaches including in a nonaqueous electrolytic solution a cyclic carbonate compound having a fluorine atom, such as fluoroethylene carbonate, preferably in a ratio to the nonaqueous electrolytic solution of 0.5 wt % or more and 3 wt % or less, because it forms a stable protection film on the surface of the negative electrode and can thereby enhance the cycle characteristics of the battery [0124]-[0127]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include fluoroethylene carbonate, as in Kotato, in a total amount from about 0.0005 weight percent to about 30 weight percent of the total weight of the electrolyte of Saidi, with the reasonable expectation of enhancing cycle characteristics of the battery by forming a stable protection film on the surface of the negative electrode.
Regarding claim 5, Saidi further discloses that the electrolyte may further comprise LiN(CF3SO2)2 (lithium (bis)trifluoromethane sulfonimide) [0034].
Regarding claims 9, 16, 22 and 23, Saidi further discloses a Li ion cell comprising a separator between a graphite anode and a Li metal phosphate electrode and the electrolyte [0039], [0042].
Regarding claims 10-12, 24, 25 and 51, the combination of Saidi and Kotato teaches the lithium based battery of claims 9 and 23, as shown above, but is silent as to the specific capacity and discharge capacities of the battery under the particularly claimed conditions. However, because the battery of the combination has the identical structure and compositions as claimed, it appears that it would inherently or obviously possess the same properties, including the same specific capacity and same low temperature and long cycling discharge capacities as claimed. More specifically, the appellant indicates that the improved performance is related to the greater amount of dimethyl carbonate, larger lithium salt concentration, and lithium salt additives included in the electrolyte (see the originally filed specification at page 11 lines 12-21 and page 25 lines 15-26). Therefore because Saidi teaches a greater amount of dimethyl carbonate within the claimed range (a weight ratio of EC to DMC of about 1:2.03 [0032], [0043]), a larger lithium salt concentration within the claimed range (1.33M or 1.4M LiPF6 [0040], [0041], [0043]), and a claimed lithium salt additive (LiN(CF3SO2)2 (lithium (bis)trifluoromethane sulfonimide) [0034]) it appears that the claimed properties would be the natural result in the battery taught by the combination of Saidi and Kotato. Note also that the combination of Saidi and Kotato further teaches the same lithium salt, the same ethylmethyl carbonate concentration, the same non-ionic organic additive and amount, and the same negative electrode material as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255,195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). See MPEP 2112.01.

Claims 1, 5, 6, 8-12, 14-17, 22-25, 42, 44, 45 and 51-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0136019 A1 (Amiruddin) in view of US 2009/0233178 A1 (Saidi) and US 2010/0035147 A1 (Kotato).
Regarding claims 1, 6, 8, 9, 14-17, 22, 23, 42 and 52-56, Amiruddin discloses a battery having a negative electrode, a positive electrode, a separator between the negative electrode and the positive electrode and an electrolyte [0039]. The positive electrode comprises a lithium metal oxide [0050] described by the formula Li1+aNiαMnβCoɣAδO2-zFz, where a ranges from about 0.05 to about 0.3, α ranges from about 0.1 to about 0.4, β ranges from about 0.3 to about 0.65, ɣ ranges from about 0 to about 0.4, δ ranges from about 0 to 0.15 and z ranges from about 0 to about 0.2, and where A is Mg, Sr, Ba, Cd, Zn, Al, Ga, B, Zr, Ti, Ca, Ce, Y, Nb, Cr, Fe, V, Li or combination thereof [0051], which comprises LiMO2 where M is one or more metal elements with an average valence of +3 [0023], [0052]. The negative electrode can include lithium metal, graphite or silicon [0040], [0041]. The electrolyte comprises a non-aqueous solvent, a lithium electrolyte salt and one or more additives [0066], wherein the solvent comprises a blend of ethylene carbonate with a mixture of dimethylcarbonate and methylethylcarbonate [0067]. The lithium salt may be lithium hexafluorophosphate and may be included in concentrations from about 1.25M to about 1.85M [0070], for example 1.1M, 1.2M, 1.3M, 1.4M, or 1.5M [0089], [0093]. The solvent comprises from about 5 to about 80 volume percent ethylene carbonate [0069] and the volume ratio of ethylene carbonate to dimethylcarbonate is from about 2:1 to about 1:4 [claim 4]. The additive may comprise a non-ionic organic additive at no more than 15 weight percent [0035]. No further organic additives are required.
Amiruddin does not explicitly teach the claimed weight ratio of ethylene carbonate to dimethyl carbonate and weight percentage of ethylmethyl carbonate. Saidi however teaches an electrolyte comprising a non-aqueous solvent and an alkali metal salt dissolved therein, most preferably a lithium salt [0031], preferably at least LiPF6, wherein the electrolyte typically comprises from about 5 to about 25 wt % of the alkali metal salt based on the total weight of the electrolyte, preferably from about 10 to 20 wt % [0034], for example 1.33M or 1.4M LiPF6 [0040], [0041], [0043]. Preferably the solvent consists essentially of a mixture of dimethyl carbonate (DMC) and ethyl methyl carbonate (EMC) as up to about 80% by volume of the electrolyte solvent, wherein the volume percentage of DMC contained in the electrolyte is at least about 10%, preferably at least about 30%, and more preferably about 50%, the volume percentage of EMC contained in the electrolyte is at least about 10% and can be present in an amount up to about 50% [0032], and one or more additional organic solvents, such as ethylene carbonate, may be included in the electrolyte solvent mixture preferably as about 5% by volume to about 30% by volume of the electrolyte solvent mixture [0033]. Cells employing DMC as the primary solvent with some EMC as solvent exhibit improved rate capability [0044]. The ratio of EC/EMC/DMC may for example be 20%/30%/50% by volume [0043], which is equivalent to a weight ratio of EC to DMC of about 1:2.03 and about 23 weight percent of EMC in the total weight of the LiPF6, EC, EMC and DMC. The electrolyte simultaneously has good charge rate capabilities, acceptable life cycle, specific rate and stability [0006], [0007], [0023]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to form the electrolyte of Amiruddin with a weight ratio of ethylene carbonate to dimethyl carbonate of about 1:1.75 to about 1:2.25 and an ethyl methyl carbonate concentration of from about 15 weight percent to about 25 weight percent of the total weight of the electrolyte, as in Saidi, because such amounts are known to be effective for providing an electrolyte that has good charge rate capabilities, acceptable life cycle, specific rate and stability.
Amiruddin and Saidi do not teach the particular non-ionic organic additives claimed. Kotato however teaches including in a nonaqueous electrolytic solution a cyclic carbonate compound having a fluorine atom, such as fluoroethylene carbonate, in a ratio to the nonaqueous electrolytic solution of 0.01 wt % or more and 20 wt % or less, because it forms a stable protection film on the surface of the negative electrode and can thereby enhance the cycle characteristics of the battery, wherein when the amount is too low the effect of enhancing cycle characteristics may be insufficient and when the amount is too high the amount of gas generated during high-temperature storage may be increased or discharge characteristics at low temperature may be deteriorated [0124]-[0127]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include fluoroethylene carbonate, as in Kotato, in a total amount from about 0.0005 or about 0.01 weight percent to about 30 weight percent of the total weight of the electrolyte of the combination, with the reasonable expectation of enhancing cycle characteristics of the battery by forming a stable protection film on the surface of the negative electrode.
Further with respect to claims 6, 52 and 56, although Kotato does not specifically teach the claimed ranges of about 5 weight percent to about 30 or about 15 weight percent, it nevertheless would have been obvious to one of ordinary skill in the art to optimize the content of the fluoroethylene carbonate, as taught by Kotato, in order to sufficiently enhance cycle characteristics without increasing the amount of gas generated during high-temperature storage or deteriorating discharge characteristics at low temperature. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II.
Further with respect to claims 22, 54 and 55, Kotato further teaches that the upper limit of the fluoroethylene content is preferably 5 wt% or less [0127].
Regarding claim 5, Amiruddin further discloses that the electrolyte may comprise lithium bis(trifluoromethyl sulfonyl imide) [0070].
Regarding claims 10-12, 24, 25 and 51, the combination of Amiruddin, Saidi and Kotato teaches the lithium based battery of claims 9 and 23, as shown above, but is silent as to the specific capacity and discharge capacities of the battery under the particularly claimed conditions. However, because the battery of the combination has the identical structure and compositions as claimed, it appears that it would inherently or obviously possess the same properties, including the same specific capacity and same low temperature and long cycling discharge capacities as claimed. More specifically, the appellant indicates that the improved performance is related to the greater amount of dimethyl carbonate, larger lithium salt concentration, and lithium salt additives included in the electrolyte (see the originally filed specification at page 11 lines 12-21 and page 25 lines 15-26). Therefore because Amiruddin teaches a larger lithium salt concentration within the claimed range (1.1M, 1.2M, 1.3M, 1.4M, or 1.5M [0070], [0089]) and the claimed lithium salt additive (lithium bis(trifluoromethyl sulfonyl imide) [0070] or lithium difluoro(oxalato)borate (LiDFOB) [0075]) and Saidi teaches a greater amount of dimethyl carbonate within the claimed range (a weight ratio of EC to DMC of about 1:2.03 [0032], [0043]), it appears that the claimed properties would be the natural result in the battery taught by the combination of Amiruddin, Saidi and Kotato. Note also that the combination of Amiruddin Saidi and Kotato further teaches the same lithium salt, the same ethylmethyl carbonate concentration, the same non-ionic organic additive and amount, the same lithium salt additive amount, and the same positive and negative electrode materials as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255,195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). See MPEP 2112.01.
Regarding claims 44 and 45, Amiruddin further discloses that the additive may include a lithium salt stabilizing additive at a concentration of 0.01 to 5 weight percent [0074], which may be represented by the claimed formula 1, and in particular may be lithium difluoro(oxalato)borate [0075]. Although the claimed range of weight percentage of LiDFOB is not specifically disclosed, it nevertheless would have been obvious to one of ordinary skill in the art, because it lies inside the disclosed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). See MPEP 2144.05 II.

(2) Response to Argument
Appellant’s arguments have been fully considered but they are not persuasive.

The appellant argues that the additives used in Saidi’s examples are not optional and Saidi does not teach an electrolyte with less than 0.0005 wt% additives as claimed. However, the disclosure is not limited to only what is exemplified, and the examples do not teach away from the broader scope of the disclosure. Saidi does not include any description showing the criticality of the additives or otherwise indicating them to be required, and therefore it is considered that Saidi’s disclosure would also have reasonably suggested electrolytes that do not include the additives to one of ordinary skill in the art. Even if the examples suggest that inclusion of the additives is more preferred, this does not negate that electrolytes without the additives would also have been obvious to one of ordinary skill in the art based on Saidi’s disclosure. Since Saidi does not explain any necessity of the additives, it is reasonable to consider that they are not required, and in such case their omission would have been an obvious expedient.
In response to appellant’s argument that the references do not recognize the significance of the specific ratio of solvents and combination with lithium salt concentration, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case the claimed solvent ratios and lithium salt concentrations are specifically disclosed in Saidi’s examples using 1.33M LiPF6 with a ratio of EC/EMC/DMC of 20%/30%/50% by volume, which is equivalent to a weight ratio of EC to DMC of about 1:2.03 and about 23 weight percent of EMC (see paragraphs [0041], [0043]).
In response to appellant’s argument that Kotato requires phosphate additives as a critical component of its electrolyte, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the entire electrolyte of Kotato is not being incorporated into that of Saidi, rather, Kotato is relied on only for its specific teaching to include fluoroethylene carbonate. Kotato in paragraphs [0124]-[0127] includes clear and specific motivation to include fluoroethylene carbonate as a cyclic carbonate compound having a fluorine atom in order to form a stable protection film on the surface of a negative electrode to enhance cycle characteristics, which motivation is particular to the cyclic carbonate compound having a fluorine atom and is not tied to other components of the electrolyte. Therefore Kotato is considered to clearly render obvious the inclusion of the fluoroethylene carbonate, without necessitating inclusion of Kotato’s other components. Nevertheless it is also noted that even if one of ordinary skill in the art were to also follow Kotato’s teaching to include phosphate additives, it is considered that Kotato’s disclosed range of 0.001 to 5 vol% is close enough that the claimed range for organic additives of less than 0.0005 wt% would have been obvious to one of ordinary skill in the art. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Note that the appellant has not provided evidence showing the criticality of this range of organic additives.
In response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to appellant’s argument that Kotato teaches away from an amount of fluoroethylene carbonate that is too high, it is noted that Kotato in paragraph [0127] explicitly allows the upper limit to be as high as 20wt%, which is overlapping with appellant’s claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, the appellant has not provided evidence showing the criticality of the claimed range of fluoroethylene carbonate amount.
The appellant further asserts that limiting the amount of further organic additives is a significant aspect of the claimed invention, but has not provided any evidence to show the criticality of this feature. It is noted that none of appellant’s example electrolytes include any further organic additives, and therefore the evidence cannot show the criticality of the claimed range, nor even the significance of the absence of further organic additives relative to an electrolyte that does include further organic additives. Appellant’s evidence must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). To establish unexpected results over a claimed range, appellants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

With respect to the inherency rejections, the appellant argues that the claimed properties are not necessarily present, because the identical battery is not present in the references. Note that "[t]he inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995); In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). In this case, the identical battery is taught by the combined references. Specifically, the combination of Saidi and Kotato teaches the same ethylene carbonate to dimethyl carbonate ratio, the same ethylmethyl carbonate concentration, the same lithium salt and concentration, the same non-ionic organic additive and amount, the same lithium salt additive, and the same negative electrode material as claimed, and the combination of Amirrudin, Saidi and Kotato teaches the same ethylene carbonate to dimethyl carbonate ratio, the same ethylmethyl carbonate concentration, the same lithium salt and concentration, the same non-ionic organic additive and amount, the same lithium salt additive and amount, and the same positive and negative electrode materials as claimed. Therefore because the combined references teach every feature of the claimed battery, it appears that the claimed properties will naturally result. The appellant has failed to show any evidence that the composition taught by the prior art, which is identical to the claimed composition, would not necessarily have the same properties as claimed. It is further noted that the appellant indicates in the originally filed specification at page 11 lines 12-21 and page 25 lines 15-26 that the improved performance is related to the greater amount of dimethyl carbonate, larger lithium salt concentration, and lithium salt additives included in the electrolyte. Therefore it appears that the explicit disclosure in the references of the claimed amount of dimethyl carbonate (a weight ratio of EC to DMC of about 1:2.03 in Saidi [0032], [0043]), the claimed lithium salt concentration (1.33M or 1.4M LiPF6 in Saidi [0040], [0041], [0043] and 1.1M, 1.2M, 1.3M, 1.4M, or 1.5M in Amiruddin [0070], [0089]), and the claimed lithium salt additive (LiN(CF3SO2)2 (lithium (bis)trifluoromethane sulfonimide) in Saidi [0034] and lithium bis(trifluoromethyl sulfonyl imide) or lithium difluoro(oxalato)borate (LiDFOB) in Amiruddin [0070], [0075]) is sufficient to yield the claimed properties as a natural result. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). In this case the appellant has not provided any such showing.
The appellant further alleges that the none of the references refer to low temperature electrolyte design. To the contrary, Kotato at paragraph [0127] specifically teaches limiting the amount of cyclic carbonate compound having a fluorine atom in order to avoid deterioration of discharge characteristics at low temperature, and Amiruddin at paragraphs [0031] and [0069] specifically teaches that solvent selection and relative solvent amounts can be based on appropriate properties over the desired operating temperature range.

With respect to the combination of Saidi and Kotato with Amiruddin, in which Saidi is used as a secondary reference instead of the primary reference, appellant’s argument that Saidi requires VC and PS additives is furthermore unpersuasive because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In his case, Saidi’s exemplified electrolyte is not being bodily incorporated into that of Amiruddin, but rather Saidi is merely being relied on for its teachings specific to solvent concentrations in order to further limit the broad ranges of ethylene carbonate, dimethyl carbonate, and ethylmethyl carbonate concentrations which are taught by Amiruddin. In particular, there is no need to import the additives used in Saidi’s examples into the electrolyte of Amiruddin, especially because Saidi does not disclose any particular motivation to modify Amiruddin’s electrolyte to include such additives.
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine Kotato with Amiruddin is found in paragraph [0124] which teaches that the cyclic carbonate compound having a fluorine atom can enhance the cycle characteristics of the battery. The motivation to combine Saidi with Amiruddin is found in paragraphs [0006], [0007] and [0023], which teach that the electrolyte fulfills the requirement of good charge rate capabilities, acceptable cycle life, specific rate and stability. 
Furthermore, although the appellant argues that Saidi’s electrolyte is only intended for use with lower voltage cathode materials and therefore is not relevant to the electrolyte of Amiruddin which is intended to be stable at higher voltages, it is noted that Saidi’s specific teaching that its electrolyte improves stability suggests its relevance to the electrolyte of Amiruddin. Furthermore, because the solvent selection and concentrations specifically taught by Saidi fall within the scope of the solvent selection and concentrations more broadly disclosed in Amiruddin, one of ordinary skill in the art would expect that the specific teaching in Saidi would be suitable for use in Amiruddin’s electrolyte. Note that absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342, 83 USPQ2d 1289 (Fed. Cir. 2007); In re O’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988. 
In response to appellant’s argument that the examples of Amiruddin do not teach any ethylmethyl carbonate, it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). In this case Amiruddin’s broader disclosure includes the teaching in paragraph [0067] that the solvent may comprise a blend of ethylene carbonate with a mixture of dimethylcarbonate and methylethylcarbonate. Amiruddin also includes guidance for optimization of the solvent selection and relative concentrations in paragraphs [0031], [0066], [0067] and [0069]. Furthermore, the specifically claimed mixture of ethylene carbonate, dimethyl carbonate and ethylmethyl carbonate is more precisely taught by the combination with Saidi. In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HMM/
Conferees:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727   

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.